Citation Nr: 1421153	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-14 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, claimed as a neck condition.

2.  Entitlement to service connection for a thoracic spine disorder, claimed as an upper back condition.

3.  Entitlement to service connection for an eye disorder, claimed as allergies.

4.  Entitlement to service connection for a cardiac disorder, claimed as a mitral valve prolapse.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1984 to November 1987.  He also had various periods of service in the Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied the Veteran's claims for service connection for allergies, a mitral valve prolapse, a neck condition and an upper back condition.

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals an April 2014 Informal Hearing Presentation submitted by the Veteran's representative as well as VA treatment records dated from February 2011 to January 2012; VA treatment records dated through March 2011 were considered in the September 2013 supplemental statement of the case (SSOC).  The Veteran's representative waived Agency of Original Jurisdiction (AOJ) consideration of additional evidence, including VA treatment records dated from March 2011 to January 2012, in May 2014.  See 38 C.F.R. § 20.1304 (2013).  The remaining documents in Virtual VA consisted of various adjudicatory documents that were duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The issue of entitlement to service connection for a left shoulder disorder was raised by the Veteran in a September 2007 letter but has not been adjudicated by the AOJ.  In addition, the issue of entitlement to a temporary total rating disability rating based on treatment requiring convalescence of 30 days or more was raised by the Veteran in a December 2008 statement but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the AOJ. 

REMAND

The Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).   

The Veteran primarily alleges that he has incurred disabilities and diseases during his Reserve service (other than his eye disorder).  In general, service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury or disease, contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id.  See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.  

Cervical and thoracic spines

The Veteran alleges that he manifests current disability of the cervical and thoracic spines as a result of injuries during reserve service.  Reserves treatment records document that the Veteran was involved in a motor vehicle accident on August 7, 1993 in which he struck his head and back.  His duty status at that time is unclear.

In April 2004, the Veteran was involved in second motor vehicle accident and diagnosed with a sprained neck.  The injury was deemed to be due to a line of duty injury.

Thereafter, the record does not reflect treatment for disability of the cervical and thoracic spines.  However, the Veteran appears to allege persistent symptoms of cervical and thoracic disability since these injuries.  Given the line of duty determination for the April 2004 injury, and the allegation of persistent symptoms since this injury, the Board finds that medical examination is necessary to decide these claims.  38 C.F.R. § 3.159(c)(4)(i); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the August 1993 injury, the information of record does not indicate whether the Veteran was on ACDUTRA or INACDUTRA status.  This issue must be clarified in order to determine whether medical opinion and examination is necessary regarding any potential residuals from this injury.

Mitral valve

The Veteran contends that his current mitral valve prolapse was diagnosed during service.  An August 1999 military examination, performed at the Birmingham VA Medical Center, disclosed a heart murmur consistent with aortic insufficiency.  The Veteran's duty status at this time is unclear.  The Veteran was later diagnosed with bicuspid aortic valve with aortic insufficiency.  The Veteran's active duty status in August 1999 must also be clarified to determine the appropriate legal standard to apply in the case.

Eye disorder

Finally, the Veteran indicated in an April 2009 substantive appeal that he has been treated for dry eyes both during and after service.  Service treatment records reflect treatment for corneal abrasion with subsequent conjunctivitis, questionable blepharitis and dry eyes.  A May 2007 private examination reflects a prescription of eye drops to treat a condition coded as "[o]ther chronic allergic conjunctivitis."  The Board finds that medical opinion is necessary to determine whether the Veteran manifests a chronic allergic eye condition which began in service or is otherwise related to service.  38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify the medical facility which treated him for injury on August 7, 1993.

2.  Contact the appropriate entity to verify the Veteran's ACDUTRA/INACDUTRA status on August 7, 1993, and in August 1999.  In making these requests, use the Veteran's complete last name, as listed on his Form DD-214. 

3.  Associate with the claims folder records of the Veteran's VA treatment since January 2012.

4.  The RO should determine whether the Veteran was on ACDUTRA/INACDUTRA status on August 7, 1993, and in August 1999.

5.  Following the completion of the above-listed development and the receipt of any additional records, the Veteran should be afforded an appropriate VA examination(s) to determine the nature and etiology of his claimed cervical and thoracic spine disabilities as well as his claimed allergic eye condition.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

	a) identify all current disorders of the cervical and thoracic spines;
	
   b) If and only if the Veteran is deemed to have been on ACDUTRA/INACDUTRA status on August 7, 1993, whether it is at least as likely as not that any currently diagnosed disability of the cervical and/or thoracic spines began on August 7, 1993, or has been caused or aggravated beyond the normal progress of the disorder as a result of injury on August 7, 1993;
   
   c) whether it is at least as likely as not that any currently diagnosed disability of the cervical and/or thoracic spines began in April 2004, or has been caused or aggravated beyond the normal progress of the disorder as a result of the line of duty injury in April 2004;
   
   d) identify all current diagnoses of the eyes with consideration of the history of treatment for corneal abrasion with subsequent conjunctivitis, questionable blepharitis and dry eyes during the period of active service from November 1984 to November 1987 and the May 2007 treatment for [o]ther chronic allergic conjunctivitis; and
   
   e) whether it is at least as likely as not that any currently diagnosed eye disorder began during active service from November 1984 to November 1987, or has been caused or aggravated beyond the normal progress of the disorder during that period of service?
   
In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


